DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a dynamic finite automation (DFA) state diagram. However, the specification at [0003] defines DFA as deterministic finite automaton, or deterministic finite state machine. This definition is again reiterated at [0005].  As both dynamic finite automation and deterministic finite automaton are represented by “DFA”, it is not clear which term is being used in the claims, thus rendering them indefinite. 
The metes and bounds of the claims cannot be determined the way they are currently recited and correction is required. 
Dependent claims 2-8 do not clarify the issue and thus are subject to the same rejection.
Independent claims 9 and 17 recite the same substantial subject matter as independent claim 1 and are thus subject to the same rejections. Dependent claims 10-16 do not fix the issue and are thus subject to the same rejection.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a system.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claimed steps of:
identifies a number of transitions that are present in a dynamic finite automation state diagram from one DFA state at a current node to another DFA state at each of the plurality of child nodes;
dynamically allocates a first data structure for storing a plurality of DFA child states at the current node when the number of transitions is less than a predetermined threshold, wherein the plurality of child DFA states is linked in a chain in the first data structure;
dynamically allocates a second data structure for storing the plurality of DFA states at the current node when the number of transitions are greater than the predetermined threshold, wherein each of the plurality of child DFA states is directly accessible from the second data structure; and
analyzes each of the incoming data packets by reference to the dynamically allocated data structure to identify matches to the stored data patterns.

limitations can reasonably be performed in the human mind and on pen/paper. For example, this can be a human manually doing the above steps using drawn graphs and data structures similar to what a student would do in a data structures course.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	There is no indication of any practical application recited in the claims. The specification recites applications for the claims however these applications are not recited.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements of:
memory that stores information regarding a plurality of data patterns, each data pattern associated with an identified type of content;
a communication interface that receives a plurality of incoming data packets; and
a processor that executes instructions stored in memory, wherein execution of the instruction by the processor
analyzes each of the incoming data packets by reference to the dynamically allocated data structure to identify matches to the stored data patterns.
do not amount to significantly more than the judicial exception. Elements i, ii, and iii recite generic computer components to carry about the abstract idea. Element iv and receiving data from element ii amount to insignificant extra-solution activity, mere data gathering. 
Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1 and thus are subject to the same analysis and rejection as shown above. 
Claim 2 recites wherein the predetermined threshold is configurable based on received input. This is further extra-solution activity. 
Claim 3 recites wherein each of the child DFA states in the first data structure is directly accessible via a link to an address of the respective child DFA state. This is further extra-solution activity.
Claim 4 recites wherein each of the child DFA status in the first data structure requires only two pointers comprising a pointer to a parent state and a pointer to a further child state. This is further extra-solution activity.
Claim 5 recites wherein the second data structure includes a whole data structure for each of the child DFA states. This is further extra-solution activity.
Claim 6 recites wherein memory further stores at least one routine that is called when a match is identified. This is further extra-solution activity.
Claim 7 recites wherein each of the incoming data packets is analyzed on a packet-by-packet basis. This is further extra-solution activity.
Claim 8 recites wherein none of the incoming data packets are stored nor reassembled. This is further extra-solution activity.
Dependent claims 10-16 correspond to claims 2-8 as shown above. 
Allowable Subject Matter
No prior art has been cited for claims 1-20.
Reasons for Allowance
	Regarding claim 1, the closest prior art Bouchard et al. US 2006/0075206 teaches the following: 
“an apparatus for data pattern analysis, the system comprising: memory that stores information regarding a plurality of data patterns” ([0007] “The one or more pre-defined fields can be arranged into one or more memory words for storage into memory”), “each data pattern associated with an identified type of content” (abstract “to perform a pattern search in the in-coming packet data in real-time. The instruction includes one or more pre-defined fields”);
“a communication interface that receives a plurality of incoming data packets” (abstract “traversing deterministic finite automata (DFA) graphs to perform a pattern search in the in-coming packet data in real-time”); and
“a processor that executes instructions stored in memory, wherein execution of the instruction by the processor” ([0004] “Typically, a general purpose processor is used to process L4-L7 network protocols that require more intelligent processing”):
“identifies a number of transitions that are present in a dynamic finite automation (DFA) state diagram from one DFA state at a current node to another DFA state at each of a plurality of child nodes” ([0049] “Each input byte causes the state machine to transition from one state to the next. The states and the transition function can be represented by a graph 200 as illustrated in FIG. 2A, where each graph node (Nodes 0 to 3) represents a state and the different graph arcs interconnecting the different nodes represent state transitions for different input bytes.”);
“analyzes each of the incoming data packets by reference to the dynamically allocated data structure to identify matches to the stored data patterns” (abstract “Yet another one of the fields includes an output reference for storing results generated responsive to the processed input data. The instructions are forwarded to a DFA engine adapted to process the input data using the identified DFA graph and to provide results as instructed by the output reference.”)
	However it, nor any other prior art teaches the limitations of: 
dynamically allocates a first data structure for storing a plurality of DFA child states at the current node when the number of transitions is less than a predetermined threshold, wherein the plurality of child DFA states is linked in a chain in the first data structure;
dynamically allocates a second data structure for storing the plurality of DFA states at the current node when the number of transitions are greater than the predetermined threshold, wherein each of the plurality of child DFA states is directly accessible from the second data structure;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124